Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitation “a step skew angle of the rotator is a half of a value obtained by dividing the electrical angle of 30 degrees by a number of pole pairs of the magnets in one stage, and the number of pole pairs of the magnets is greater than or equal to four” is new matter.  
The only mention of the relationship between step skew angle, phase difference, and number of pole pairs of the magnets is parenthetically, on p.11, lines 7-8 (¶[0026]), i.e., “(value obtained by dividing the electrical angle of 30º by the number of pole pairs of 4)” which corresponds to a step skew of 30º/4*2 or 3.75º.  The specification only describes a rotator with four pole pairs. There is no description of the claimed step skew angle being related to a number of pole pairs greater than four.  For example, there is no description of a rotator with five pole pairs in one 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Imai et al. (US 8,916,999).
Regarding claim 1, Imai teaches a rotary electric machine (motor, fourth embodiment; Figs.41-45; c.27:49-c.30:35), comprising: 
an armature (stator) 306; and 
a rotator (rotor) 311 ,  
wherein the armature includes: 
a stator core 307 including a plurality of magnetic teeth 309; and armature windings (coils) SC, which are formed of multi-layer multi-phase winding groups (i.e., first and second three-phase coils formed by coil segments SG), are wound around the teeth, and are accommodated in slots S between the teeth (c.27:63-c.28:2; c.28:64-c.29:6; c.29:54-64; Figs.41-42), 

wherein the rotator includes a rotator core 316, and permanent magnets MG on the rotator core, wherein the rotator core has a step-skew structure with two stages 316a/316b in an axial direction (rotor cores 316a/316b shifted by predetermined angle of three degrees; c.28:22-29; c.28:34-58; c.29:40-45; Fig.44), 
wherein magnets MG having different polarities in different stages 316a & 316b are “arranged so as to be prevented from being overlapped with each other in a circumferential direction as viewed along the rotation shaft direction”1 [sic] (i.e., the two stages 316a & 316b of the rotor are skewed three degrees; c.28:22-29; c.28:34-58; c.29:40-45; Fig.44), 
the armature windings include a first armature winding and a second armature winding (c.27:63-c.28:2),
2 Appln. No.: 16/321,103the first armature winding is formed of three phases, and the second armature winding is formed of three phases (c.27:63-c.28:2), 
the first armature winding and the second armature winding are driven at a phase difference in which electrical angles are different from each other by 30 degrees (c.27:63-c.28:2), 
a step skew (shift) angle θ1 of the rotator 311 (three degrees) is a half of a value obtained by dividing the electrical angle of 30 degrees by a number of pole pairs (five) of the magnets MG in one stage (i.e., according to formula θ1 = 6 degrees / number of subdivisions = 3 degrees, per c.28:43-58, which is the same result as 1/2 x 30 degrees / number of pole pairs), and 
the number of pole pairs of the magnets MG is greater than or equal to four (number of pole pairs is 5; c.28:25-29; Fig.44).  

    PNG
    media_image1.png
    554
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    449
    515
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    418
    468
    media_image3.png
    Greyscale

	With respect to the feature of the rotor magnets MG “embedded in the rotator core”,  Imai teaches that “[a]lthough the consequent-pole type rotor is of a so-called surface permanent magnet motor (SPM) type in the first through eighth embodiments, the present invention may be applied to an interior permanent magnet motor (IPM) type rotor.”  In other words, Imai teaches the rotor of the fourth embodiment encompasses an interior permanent magnet motor (IPM) type rotor with magnets MG “embedded in the rotator core” 316.  As noted in MPEP 2131, the courts have held: "When a claim covers several structures or compositions, either generically or as Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  See also c.20:61-c.21:1 of Imai, where with respect to the second embodiment, he teaches the rotor is not limited to an SPM structure but “…may be of a so-called IPM structure in which the magnet 133 is embedded into the rotor core 132 as shown in FIGS. 26 and 27, for example.”
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakano (US Pat.Pub.2015/0357892).
Regarding claim 1, Nakano ‘892 teaches a rotary electric machine (permanent magnet motor) 10, comprising: 
an armature (stator) 21; and 
a rotator (rotor), 
wherein the armature includes: 
a stator core 22 including a plurality of magnetic teeth 24; and armature windings 26, which are formed of multi-layer multi-phase winding groups U1/U2/V1/V2/W1/W2, are wound around the teeth, and are accommodated in slots 25 between the teeth (¶[0112]-¶[0115]), 
wherein the rotator is arranged through a magnetic air gap (not numbered) defined between the rotator and the armature, and is provided so as to be rotatable about a rotation shaft 14 (Fig.7), 
wherein the rotator includes a rotator core 12, and permanent magnets 13 are embedded in the rotator core (¶[0234], Fig.7), wherein the rotator core 12 has a step-skew structure with two stages 11b1 & 11b2 in an axial direction (Fig.8), 

the armature windings 26 include a first armature winding 26-1 and a second armature winding 26-2,2Appln. No.: 16/321,103 
the first armature winding is formed of three phases U1/V1/W1, and the second armature winding is formed of three phases U2/V2/W2, 
the first armature winding and the second armature winding are driven at a phase difference in which electrical angles are different from each other by 30 degrees (¶[0135]), and 
the number of pole pairs of the magnets is…equal to four (Fig.7).

    PNG
    media_image4.png
    779
    628
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    769
    605
    media_image5.png
    Greyscale


Further, regarding the feature of “a step skew angle of the rotator is a half of a value obtained by dividing the electrical angle of 30 degrees by a number of pole pairs of the magnets .   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US Pat.Pub.2014/0191628) in view of Leonardi et al. (US 8,018,109).
Regarding claim 1, Nakano ‘628 teaches a rotary electric machine (permanent magnet motor) 10, comprising: 
an armature (stator) 21; and 
a rotator (rotor) 11, 
wherein the armature includes: 
a stator core including a plurality of magnetic teeth 24; and 
armature windings 30, which are formed of multi-layer multi-phase winding groups (U1/U2/V1/V2/W1/W2), are wound around the teeth 24, and are accommodated in slots 25 between the teeth (¶[0033]-¶[0036]; Fig.1), 
wherein the rotator is arranged through a magnetic air gap defined between the rotator and the armature, and is provided so as to be rotatable about a rotation shaft 14 (Fig.1), 

2 Appln. No.: 16/321,103the first armature winding is formed of three phases U1/V1/W1, and the second armature winding is formed of three phases U2/V2/W2, 
the first armature winding and the second armature winding are driven at a phase difference in which electrical angles are different from each other by 30 degrees (i.e., phase difference between 20-40 degree; ¶[0044]), 
and the number of pole pairs of the magnets is greater than or equal to four (M is pole number of rotor, ¶[0044]; hence, number of pole pairs for M=8 of Fig.1 is four).

    PNG
    media_image6.png
    564
    477
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    562
    480
    media_image7.png
    Greyscale

Nakano ‘628 does not teach the rotator core 12 has “a step-skew structure with two stages in an axial direction, wherein magnets having different polarities in different stages are arranged so as to be prevented from being overlapped with each other in a circumferential direction as viewed along the rotation shaft direction [sic]…, [and] a step skew angle of the rotator is a half 
	But, Leonardi teaches a prior art permanent magnet motor with a rotator core having a step-skew structure with two stages 92 & 96 in an axial direction, wherein magnets (eight in each stage) having different polarities in different stages are “arranged so as to be prevented from being overlapped with each other in a circumferential direction as viewed along the rotation shaft direction” [sic] (i.e., two stages 92 & 96 skewed; Fig.3).  With respect to this prior art motor, Leonardi teaches that “a known way to reduce motor torque ripple is to skew the sections of the rotor, one with respect to the other, by offsetting one half of the rotor lamination stack with respect to the other half. This is seen in FIG. 3, where the X-axis 90 for rotor section 92 is skewed relative to the Y-axis shown at 94 for an adjacent rotor section 96. The amount of rotation of one section relative to the other is usually one half of the stator key or slot pitch. This is expressed as follows: skew angle = 180º/Ns in mechanical degrees, where Ns is the number of slots” (c.5:41-50).

    PNG
    media_image8.png
    683
    411
    media_image8.png
    Greyscale

.   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, Nakano ‘892 or Nakano ‘628 & Leonardi, further in view of Kawaji (US Pat.Pub.2014/0042861).
Regarding claim 2, Imai further teaches rotator core 316 formed by stacking a plurality of sheet-like members in the rotation shaft direction (the rotor core is formed by stacking rotor core pieces each of which is made of a steel plate; c.13:32-34), wherein magnetic pole portions of the rotator core are connected to each other through a bridge (not numbered; between poles 134 & 135, radially adjacent void X; Fig.26).  Similarly, Nakano ‘892 teaches the rotor core is formed by stacking electromagnetic steel sheets (¶[0123]) wherein magnetic pole portions of the rotator core are connected to each other through a bridge (not numbered; Fig.7) and in Nakano ‘628 & Leonardi, the rotator core in Leonardi is formed by stacking a plurality of sheet-like members in the rotation shaft direction (i.e., to form a rotor lamination stack; c.5:42), wherein magnetic pole 
But, Kawaji teaches a rotary electric machine, comprising a rotator including a rotator core 11a (Figs.1&3), and permanent magnets 21a-21d embedded in the rotator core (Fig.4), wherein the magnets 21a-21d have different polarities (i.e., alternating N/ S polarity; ¶[0032]).  
Kawaji further teaches the rotor core 11a with embedded magnets 21a-21d is formed by stacking a plurality of sheet-like members (electromagnetic steel plates) in the rotation shaft (axial) direction (¶[0023]; Figs.3-4), wherein magnetic pole portions of the rotator core (corresponding to outer areas 13) are connected to each other through a bridge (first and second bridge portions) 16a, 17a, wherein widths of the first and second bridge portion is equal to a plate-thickness of the rotor core (¶[0026]; ¶[0069]). Thus, even if the part of the magnetic field lines from the outer area 13, 13a which does not enter into the stator 50 facing the outer area 13, 13a leaks and enters into the first bridge portion 16, 16a where magnetic resistance is low, the first bridge portion 16, 16a immediately causes magnetic saturation and accordingly, other magnetic field lines do not enter into the first bridge portion 16, 16a.  As a result, the leakage amount of the magnetic field lines is decreased and magnetic efficiency of the rotor yoke and motor is increased when the motor is in operation (¶[0070]).
	Thus, it would have been obvious before the effective filing date to modify Imai, Nakano ‘892 or Nakano ‘628 & Leonardi and provide bridges where the width of the bridge is equal to a thickness of the sheet-like members of the rotator core since Kawaji teaches that, as a result, the leakage amount of the magnetic field lines is decreased and magnetic efficiency of the rotor yoke and motor is increased when the motor is in operation.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Imai, Nakano ‘892 or Nakano ‘628 & Leonardi as applied to claim 1, further in view of Gavaletz (US 4,629,921).
None of Imai, Nakano ‘892 or Nakano ‘628 & Leonardi teaches the permanent magnets comprise anisotropic magnets.
But, Gavaletz teaches a permanent magnet motor flywheel comprising a rotor with plural permanent magnets 14 distributed around the core (Fig.1).  The permanent magnets comprise oriented (anisotropic) ceramic magnets which produce a strong positive magnetic field (c.2:39-41).
Thus, it would have been obvious before the effective filing date to provide Imai, Nakano ‘892 or Nakano ‘628 & Leonardi with anisotropic magnets since Gavaletz teaches anisotropic magnets were known to produce a strong positive magnetic field.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Imai & Kawaji or Nakano ‘892 & Kawaji, or Nakano ‘628, Leonardi & Kawaji as applied to claim 2, further in view of Gavaletz.
None of the combinations teaches the permanent magnets comprise anisotropic magnets.
But, Gavaletz teaches a permanent magnet motor flywheel comprising a rotor with plural permanent magnets 14 distributed around the core (Fig.1).  The permanent magnets comprise oriented (anisotropic) ceramic magnets which produce a strong positive magnetic field (c.2:39-41).
Thus, it would have been obvious before the effective filing date to provide Imai & Kawaji, Nakano ‘892 & Kawaji, or Nakano ‘628, Leonardi & Kawajiwith anisotropic magnets since Gavaletz teaches anisotropic magnets were known to produce a strong positive magnetic field.
Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not wholly persuasive.  
Regarding the rejection of claim 1 under 35 USC 112, first paragraph, as failing to comply with the written description requirement, applicant points to ¶[0026] of the specification as providing support for the feature “a step skew angle of the rotator is a half of a value obtained by dividing the electrical angle of 30 degrees by a number of pole pairs of the magnets” and notes the disclosed value of a small step skew angle of 3.75 degrees.  However, according to the formula, only a rotor with four (4) pole pairs can have a step skew angle of 3.75 degrees (mechanical). There is no description of the claimed step skew angle being related to a number of pole pairs greater than four.  For example, there is no description of a rotator with five pole pairs in one stage with a step skew angle of 30º/5*2 or 3º.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Per the specification p.10, lines 8-18 and Fig.2, this is understood to mean the magnets 21 of different rotor stages are skewed circumferentially with respect to each other by the claimed “step skew angle”.